14 N.Y.2d 742 (1964)
In the Matter of the Claim of Elinor Gordon, Appellant,
v.
Temple Beth El of Great Neck et al., Respondents. Workmen's Compensation Board, Respondent.
Court of Appeals of the State of New York.
Argued April 27, 1964.
Decided May 7, 1964.
Leon Freedman for appellant.
F. Walter Bliss for Temple Beth El of Great Neck and another, respondents.
No appearance for Workmen's Compensation Board, respondent.
Concur: Chief Judge DESMOND and Judges DYE, FULD, VAN VOORHIS, BURKE, SCILEPPI and BERGAN.
Order affirmed, without costs; no opinion.